Reverse; Render in part; and Remand and Opinion Filed July 6, 2016




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01355-CV

                        DARRELL WATSON, Appellant
                                  V.
                MELODY HARDMAN AND DREW HARDMAN, Appellees

                       On Appeal from the County Court At Law No. 1
                                  Kaufman County, Texas
                             Trial Court Cause No. 93392-CC


                                          OPINION
                           Before Justices Lang, Evans, and Whitehill
                                  Opinion by Justice Whitehill

       Appellant Darrell Watson raises three issues in this interlocutory appeal from the denial

of his dismissal motion filed under the Texas anti-SLAPP statute, civil practice and remedies

code Chapter 27. We sustain his first two issues and reverse the order denying his motion. We

sustain his third issue in part, rendering judgment dismissing appellees’ defamation claims based

on Watson’s Rule 202 petition but otherwise remanding the case for further proceedings

consistent with this opinion.

                                        I. BACKGROUND

A.     Factual Allegations.

       Appellees’ live petition alleges the following facts:
       In November 2014, a serious auto accident occurred in Louisiana. The accident killed

Michael and Trudi Hardman. Appellees Drew and Melody Hardman were Michael’s brother and

sister-in-law. Appellant Darrell Watson was Trudi’s ex-husband.

       Michael had three children by a prior marriage. Trudi had two children by her prior

marriage with Watson. Michael and Trudi had one child together.

       The auto accident also killed Michael and Trudi’s child, one of Michael’s children, and

one of Trudi and Watson’s children.

       One of the Hardmans’ friends established a “Go Fund Me” account online to accept

donations for the Hardmans. Three days later, a statement was added to the Go Fund Me

webpage stating that donated funds would first be used to pay for the funerals of the accident

victims and then distributed to the three surviving children. Almost immediately, Watson began

to demand “his son’s share” of those funds.

       Later, Trudi’s family created a second Go Fund Me account. The funds raised through

this account were directed to the Hardman family, who placed them in a benevolent bank

account. Additional donations received through other means were also placed in that account.

       The donated funds received from all sources totaled about $60,000. This amount was

reduced to about $30,000 after the funeral and related expenses were paid. The Hardmans

eventually gave Watson three checks totaling slightly over one-third of the leftover funds for the

benefit of Trudi and Watson’s child.

       Watson continued to seek more funds from the original Go Fund Me account, demanding

records and threatening to sue. The Hardmans supplied some information to him.

       In June 2015, Watson filed a Rule 202 petition against the Hardmans in Rockwall

County. That petition alleged that the Hardmans had misappropriated funds for their own use.




                                               –2–
B.      Procedural History.

        In July 2015, the Hardmans filed this separate lawsuit against Watson in Kaufman

County. The Hardmans asserted defamation and intentional infliction of emotional distress

claims. They also sought declaratory and injunctive relief. Watson answered, asserting a

general denial and affirmative defenses.

        The Hardmans later filed the amended petition that is their live pleading in the case.

They continued to assert claims for defamation, intentional infliction of emotional distress, and

declaratory and equitable relief. The most specific factual allegation supporting their claims is

this:

        The Defendant’s 202 Petition filed in Rockwall County is, on information and
        belief, but one example of the many communications, made by Defendant,
        accusing Plaintiffs of malfeasance and theft.

(Emphasis in original.)

        Watson then filed a Chapter 27 dismissal motion seeking dismissal of the Hardmans’

defamation claims, attorneys’ fees, and sanctions. He attached his lead counsel’s affidavit, his

Rule 202 petition, and the court’s order granting the Rule 202 petition.

        The Hardmans filed a combined response and motion for leave to conduct discovery.

They attached exhibits, including Drew Hardman’s affidavit.

        Watson filed a reply and a separate written objection to the Hardmans’ evidence.

        Two days before the hearing on Watson’s motion, the Hardmans filed Melody

Hardman’s affidavit in support of their response. Watson filed an objection to the affidavit the

day before the hearing.

        The trial judge held a hearing on Watson’s motion and denied it.

        Watson timely perfected this interlocutory appeal. See TEX. CIV. PRAC. & REM. CODE

§ 51.014(a)(12).


                                               –3–
                                           II. ISSUES

       Watson asserts three issues:

       1.      Watson carried his § 27.005(b) burden by showing that the Hardmans’ suit
               was in response to Watson’s exercise of his right of free speech and right
               to petition.

       2.      The trial court abused its discretion by declining to rule on Watson’s
               objections to the Hardmans’ evidence, and, regardless of whether it so
               erred, the Hardmans failed to carry their § 27.005(c) burden.

       3.      The Hardmans’ defamation claims should be dismissed, and the case
               should be remanded to consider Watson’s attorneys’ fees and sanctions.

       For the reasons that follow, we resolve Watson’s issues as follows:

       1.      We sustain Watson’s first issue because (i) his Rule 202 petition was an
               exercise of the right to petition and (ii) his other alleged defamatory
               communications were exercises of the right of free speech.

       2.      We sustain Watson’s second issue because (i) his Rule 202 petition was
               protected by absolute privilege and (ii) the Hardmans did not carry their
               § 27.005(c) burden as to Watson’s other communications.

       3.      We sustain Watson’s third issue to the extent that we render judgment
               dismissing the Hardmans’ defamation claims based on Watson’s Rule 202
               petition, but we remand the remainder of the case for consideration of the
               Hardmans’ request for an opportunity to conduct discovery.

                                         III. ANALYSIS

A.     Applicable Law and Standard of Review.

       The legislature enacted Chapter 27 “to encourage and safeguard the constitutional rights

of persons to petition, speak freely, associate freely, and otherwise participate in government to

the maximum extent permitted by law and, at the same time, protect the rights of a person to file

meritorious lawsuits for demonstrable injury.” CIV. PRAC. & REM. § 27.002.

       Chapter 27’s main feature is a motion procedure that enables a defendant to seek the

dismissal of frivolous claims and to recover attorneys’ fees and sanctions. Tatum v. Hersh, No.

05-14-01318-CV, 2015 WL 9583494, at *3 (Tex. App.—Dallas Dec. 30, 2015, pet. filed); see

also CIV. PRAC. & REM. § 27.003. That statute provides for these procedures:

                                               –4–
       The movant has the initial burden to show by a preponderance of the evidence that the

legal action “is based on, relates to, or is in response to” the movant’s exercise of the right of free

speech, petition, or association. CIV. PRAC. & REM. § 27.005(b).

       If the movant carries its initial burden, the nonmovant must then establish “by clear and

specific evidence a prima facie case for each essential element of the claim in question.” Id.

§ 27.005(c). If the nonmovant fails to carry this burden, the trial court shall dismiss the legal

action. Id. § 27.005(b)–(c).

       Even if the nonmovant carries its § 27.005(c) burden, however, the trial court shall

dismiss the legal action if the movant establishes by a preponderance of the evidence each

essential element of a valid defense to the nonmovant’s claim. Id. § 27.005(d).

       If the trial court dismisses a legal action, it shall award the movant court costs, reasonable

attorneys’ fees, other expenses, and sanctions. Id. § 27.009(a).

       We review de novo the trial court’s determinations that the parties met or failed to meet

their § 27.005 burdens. Tervita, LLC v. Sutterfield, 482 S.W.3d 280, 282 (Tex. App.—Dallas

2015, pet. denied).

B.     Issue One: Did Watson carry his initial burden under § 27.005(b)?

       The threshold question is whether Watson showed by a preponderance of the evidence

that the Hardmans’ defamation claims are based on, relate to, or are in response to Watson’s

exercise of a protected right. See CIV. PRAC. & REM. § 27.005(b). We conclude that Watson

carried his burden because (i) a Rule 202 petition initiates a judicial proceeding, (ii) that

proceeding need not itself address the government or a matter of public concern, and (iii)

possible misuse of publicly solicited benevolent funds involves a matter of community interest

and thus a public concern.




                                                 –5–
       1.      The Rule 202 Petition.

       The Hardmans’ defamation claims are based in part on statements Watson made in his

Rule 202 petition seeking discovery about the Hardmans’ use of the donated funds. According

to the Hardmans’ live pleading, Watson’s Rule 202 petition alleged that they “misappropriated

. . . funds for their own use” and sought to investigate whether they had violated the Texas Theft

Liability Act. Watson’s evidence shows that he filed his petition in Rockwall County district

court and that he obtained some relief on that petition.

       Watson argues that his Rule 202 petition was an exercise of his right to petition under

Chapter 27. For the following reasons, we agree.

       Chapter 27 assigns numerous definitions to the phrase the “exercise of the right to

petition.” The first definition is “a communication in or pertaining to . . . a judicial proceeding.”

CIV. PRAC. & REM. § 27.001(4)(A)(1). A Rule 202 petition is a petition asking a court for an

order authorizing an oral deposition or a deposition on written questions either for use in an

anticipated suit or to investigate a potential claim or suit. See TEX. R. CIV. P. 202.1. Rule 202

spells out the procedures to be used in adjudicating the petition. See TEX. R. CIV. P. 202.2–.4. A

Rule 202 hearing can be a contested matter. See TEX. R. CIV. P. 202.4 (setting forth matters

petitioner must prove to obtain relief). We thus conclude that a Rule 202 proceeding is a

“judicial proceeding” for Chapter 27 purposes, and that Watson’s Rule 202 petition was

therefore a communication in or pertaining to a judicial proceeding. Watson’s Rule 202 petition

was therefore an exercise of the right to petition under Chapter 27. See CIV. PRAC. & REM.

§ 27.001(4)(A)(i).

       The Hardmans, however, argue that a communication made in a judicial proceeding does

not qualify as an exercise of the right to petition unless the lawsuit’s subject itself concerns the




                                                –6–
government or a public interest. They rely on Jardin v. Marklund, 431 S.W.3d 765 (Tex. App.—

Houston [14th Dist.] 2014, no pet.), for support. We are not persuaded.

       The statute provides that a communication is an exercise of the right to petition if it is

made in or pertains to “a judicial proceeding.” CIV. PRAC. & REM. § 27.001(4)(A)(i). The

legislature could have qualified or limited the term “a judicial proceeding” as the Hardmans

propose, but it did not. Because the statute is unambiguous, we give it its plain meaning,

presuming that “words not included were purposefully omitted” by the legislature. Lippincott v.

Whisenhunt, 462 S.W.3d 507, 509 (Tex. 2015) (per curiam).

       Nonetheless, the Hardmans argue that dicta in the Jardin opinion support the premise that

a communication does not qualify as an exercise of the right of petition unless the

communication is also somehow in the public interest. See Jardin, 431 S.W.3d at 772. But they

concede that Jardin was actually decided on other grounds—specifically, that the movant had

not actually made the communications that gave rise to the suit. Id. at 773–74. We also note that

the Jardin dicta rely heavily on a court of appeals opinion that the supreme court later reversed.

See id. at 771–72 (repeatedly citing Whisenhunt v. Lippincott, 416 S.W.3d 689 (Tex. App.—

Texarkana 2013), rev’d, 462 S.W.3d 507 (Tex. 2015) (per curiam)). The supreme court held that

a Chapter 27 movant who relies on the “free speech” prong need not prove that his

communication was made in a public form because the statute does not contain such a

requirement. Lippincott, 462 S.W.3d at 508. By the same token, the statutory definition of

“exercise of the right to petition” does not include a public interest requirement, and we will not

engraft one onto the statute.

       To the extent the Hardmans’ defamation claims are based on Watson’s Rule 202 petition,

Watson carried his § 27.005(b) burden.




                                               –7–
       2.      Other Accusations.

       The Hardmans’ defamation claims are also predicated on other communications by

Watson accusing them of “malfeasance and theft” regarding the charitable funds.               The

Hardmans’ live pleading supplies no other details about Watson’s alleged statements. The

Hardmans’ affidavits in opposition to Watson’s dismissal motion add few supporting details.

The affidavits state only that the Hardmans heard “in the community” that Watson was accusing

them of stealing from Watson and Trudi’s son.

       Watson argues that any statements he may have made accusing the Hardmans of stealing

from the charitable funds and from his and Trudi’s son were exercises of the right of free speech

under Chapter 27. For the following reasons, we agree.

       Under Chapter 27, “exercise of the right of free speech” means a communication made in

connection with a matter of public concern. CIV. PRAC. & REM. § 27.001(3). The statute gives

the phrase “matter of public concern” several definitions, including the one Watson relies on: “an

issue related to . . . community well-being.” Id. § 27.001(7)(B). The statute does not define

“community well-being,” but courts have held statements to be related to community well-being

in a variety of contexts:

       •       Statements about a children’s baseball coach’s angry and aggressive
               behavior during a game. Bilbrey v. Williams, No. 02-13-00332-CV, 2015
WL 1120921, at *11 (Tex. App.—Fort Worth Mar. 12, 2015, no pet.)
               (mem. op.).

       •       Statements by homeowners association members about possible
               misconduct by the association’s property manager. Neyland v. Thompson,
               No. 03-13-00643-CV, 2015 WL 1612155, at *5 (Tex. App.—Austin Apr.
               7, 2015, no pet.) (mem. op.).

       •       Statements accusing someone of identity theft. Deaver v. Desai, 483
S.W.3d 668, 673 (Tex. App.—Houston [14th Dist.] 2015, no pet.).

       We have held that statements that a dentist had been charged with defrauding taxpayers

out of tens of millions of dollars in a Medicaid scam related to a matter of public concern under

                                                –8–
the community well-being prong and other prongs of the statute. AOL, Inc. v. Malouf, No. 05-

13-01637-CV, 2015 WL 1535669, at *2 (Tex. App.—Dallas Apr. 2, 2015, no pet.) (mem. op.).

       Here, Watson allegedly accused the Hardmans of stealing publicly solicited charitable

funds earmarked for Michael’s and Trudi’s surviving children.            We conclude that such

accusations relate to community well-being, specifically the well-being of those members of the

public who donated money to the funds and of the surviving children who were to receive the

charitable funds left after funeral expenses were paid.

       The Hardmans, however, argue that Watson did not meet his burden to show that their

defamation claims related to his exercise of the right of free speech because he did not present

any evidence of the putative matter of public concern. But the statute provides that the court

shall consider not only affidavits but also the pleadings when determining whether an action

should be dismissed. CIV. PRAC. & REM. § 27.006(a). As discussed above, the Hardmans’ own

live pleading alleges facts demonstrating that Watson’s alleged accusations against them related

to a matter of public concern—specifically, community well-being.

       We thus conclude that Watson was not required to adduce additional evidence beyond the

pleadings in order to carry his § 27.005(b) burden. See Serafine v. Blunt, 466 S.W.3d 352, 360

(Tex. App.—Austin 2015, no pet.) (“The Act does not require [the movant] to present testimony

or other evidence to satisfy her evidentiary burden [under § 27.005(b)].”).

       3.      Conclusion.

       For the above reasons, we sustain Watson’s first issue.

C.     Issue Two: Did the trial court err in its evidentiary rulings and in concluding that
       the Hardmans met their burden under § 27.005(c)?

       Watson’s second issue argues that the trial court erred by failing to dismiss the

Hardmans’ defamation claims. He argues that the claims based on the Rule 202 petition are



                                                –9–
barred by absolute privilege, and that the Hardmans failed to support their claims based on

Watson’s other alleged statements with clear and specific evidence of every element.

       He also complains about the trial court’s failure to rule on his objections to the

Hardmans’ evidence. We need not consider Watson’s objections because, as shown below,

Watson prevails even if we consider all of the Hardmans’ evidence.

       1.      The Rule 202 Petition.

       At the outset we note a slight mismatch between Watson’s argument and the statutory

framework. Watson’s argument regarding the Hardmans’ claims based on his Rule 202 petition

is that those claims are barred by absolute privilege, which is a defense. See Tervita, LLC, 482
S.W.3d at 284–85. This argument should be made under § 27.005(d), which provides that the

trial court shall dismiss a legal action covered by Chapter 27 if the defendant establishes by a

preponderance of the evidence every element of a valid defense. See CIV. PRAC. & REM.

§ 27.005(d); Tervita, LLC, 482 S.W.3d at 284–85. But instead, Watson argues that the absolute

privilege defeats the Hardmans’ attempt to establish by clear and specific evidence each essential

element of their defamation claims.      Regardless, we construe Watson’s brief liberally and

analyze its merits under the applicable statute. See Perry v. Cohen, 272 S.W.3d 585, 587 (Tex.

2008) (per curiam) (appellate briefs must be construed “reasonably, yet liberally, so that the right

to appellate review is not lost by waiver”); cf. Horizon/CMS Healthcare Corp. v. Auld, 34
S.W.3d 887, 896–97 (Tex. 2000) (defendant could rely on punitive-damages cap even though it

cited wrong statute in its answer).

       Here, the Hardmans argue that Watson failed to preserve his privilege argument in the

trial court. But Watson pled judicial privilege in his answer as an affirmative defense. And the

argument section of his dismissal motion contains this sentence: “Plaintiffs further cannot show

that how [sic] absolute privilege does not apply to Defendant’s Rockwall Rule 202 Petition.”


                                               –10–
We conclude that Watson’s motion gave the Hardmans sufficient notice that he was relying on

the privilege defense as a basis for dismissal.

       On the merits, we agree with Watson. “The general rule is that communications made in

the course of judicial or quasi-judicial proceedings are protected by an absolute privilege.”

Stephan v. Baylor Med. Ctr. at Garland, 20 S.W.3d 880, 890 (Tex. App.—Dallas 2000, no pet.);

see also James v. Brown, 637 S.W.2d 914, 916–17 (Tex. 1982) (privilege attaches to pleadings

in a case). “‘Any communication, even perjured testimony, made in the course of a judicial

proceeding, cannot serve as the basis for a suit in tort.’” Tervita, LLC, 482 S.W.3d at 285

(citation omitted). The Hardmans respond that the privilege is conditional, but this contention is

incorrect, as the above authorities show.

       Accordingly, we conclude that Watson established a valid defense to the Hardmans’

defamation claims based on the Rule 202 petition. The trial court erred by denying Watson’s

motion to dismiss those claims. See CIV. PRAC. & REM. § 27.005(d).

       2.      Other Statements.

       As to the Hardmans’ defamation claims based on Watson’s alleged extra-judicial

statements that the Hardmans were committing malfeasance and theft, we conclude that the

Hardmans did not carry their burdens under § 27.005(c).

       Defamation’s elements are (i) the publication of a false statement of fact to a third party,

(ii) that was defamatory concerning the plaintiff, (iii) with the requisite degree of fault

(negligence or actual malice, depending on the context), and (iv) damages (unless the defamatory

statements are defamatory per se). In re Lipsky, 460 S.W.3d 579, 593 (Tex. 2015) (orig.

proceeding).

       Under § 27.005(c), the Hardmans had to establish by clear and specific evidence a prima

facie case for each such essential element. CIV. PRAC. & REM. § 27.005(c). The Lipksy court


                                                  –11–
explained that notice pleading merely reciting the elements of a cause of action will not satisfy

§ 27.005(c). 460 S.W.3d at 590–91. Instead, § 27.005(c) means a plaintiff must provide enough

detail to show the claim’s factual basis. Id. at 591. As an example, Lipsky holds that “pleadings

and evidence that establishes the facts of when, where, and what was said, the defamatory nature

of the statements, and how they damaged the plaintiff should be sufficient” to defeat a Chapter

27 dismissal motion. Id.

       Watson argues that the Hardmans did not produce clear and specific evidence of the

matters identified in Lipsky—the facts of when, where, and what was said, the defamatory nature

of the statements, and how they damaged the Hardmans.

       The Hardmans’ evidence consisted of the following: (i) an affidavit by each appellee, (ii)

something that appears to be a printout of electronic messages between someone named Ashlea

Bell Watson and someone named Chrissy Cummons Allmann, and (iii) copies of documents

related to one of Watson’s attorneys’ legal and ethical difficulties. Categories (ii) and (iii)

contain nothing that supports the Hardmans’ prima facie case against Watson. And the affidavits

are virtually identical. For convenience, we quote only Drew’s affidavit:

       On information and belief, starting as early as December, 2014, within days of the
       death of Mich[ae]l and Trudi and most of their blended family, I began to hear
       accusations in the community directed and coming from Defendant, that I and or
       my wife, were stealing or may steal from [Watson and Trudi’s surviving son]. I
       have also heard the Defendant refers to the departed, Michael and Trudi, as the
       “adulterers.” These accusations culminated in accusations that I had stolen
       money from [Watson and Trudi’s surviving son]. These accusations are false and
       were made by Defendant, without regard to the truth of the accusations.

       We can also consider the Hardmans’ pleading, see CIV. PRAC. & REM. § 27.006(a), but

their live pleading does not allege any details beyond those in their affidavits.

       The Hardmans’ affidavits give more detail than mere notice pleading would, but they do

not supply all the details that Lipsky says “should be sufficient” to defeat a Chapter 27 dismissal

motion. The Hardmans’ affidavits, taken as true, support the premise that Watson said that the
                                                –12–
Hardmans were stealing, may steal, and had stolen from Watson and Trudi’s surviving son. In

terms of the Lipsky example, see 460 S.W.3d at 591, the Hardmans’ evidence shows what

Watson said and shows the defamatory nature of Watson’s statements, but it does not show when

or where Watson made these statements. Nor does the Hardmans’ evidence show to whom

Watson made these statements. (The evidence also does not show how the statements damaged

the Hardmans, but Watson’s statements qualify as defamation per se, so the Hardmans did not

need to produce damages evidence. See id. at 595–96.)

       According to Lipsky, the clear and specific evidence requirement ultimately means that

the “plaintiff must provide enough detail to show the factual basis for its claim.” Id. at 591. We

conclude that the Hardmans’ evidence did not satisfy this test. The Hardmans’ evidence showed

at most that Watson said—somewhere, on one or more unspecified occasions—that the

Hardmans were stealing or had stolen from Watson and Trudi’s son. The evidence did not

establish when Watson said these things, where he said them, or to whom he said them. Given

these gaps in the record, we conclude that the Hardmans’ evidence did not adequately show the

factual basis for their claims. Thus, the Hardmans did not carry their § 27.005(c) burden.

       Accordingly, the trial court also erred by denying Watson’s motion to dismiss the

Hardmans’ defamation claims based on Watson’s alleged extra-judicial statements about the

Hardmans.

D.     Issue Three: Is Watson entitled to dismissal of the Hardmans’ defamation claims
       and remand for assessment of court costs, attorneys’ fees, other expenses, and
       sanctions?

       Watson’s third issue argues that if we sustain his first two issues, we should render

judgment dismissing the Hardmans’ defamation claims and remand the case for assessment of

costs, fees, expenses, and sanctions under § 27.009(a). He says that we have done this in other

Chapter 27 cases. See, e.g., Backes v. Misko, No. 05-14-00566-CV, 2015 WL 1138258, at *17


                                              –13–
(Tex. App.—Dallas Mar. 13, 2015, pet. denied); Better Bus. Bureau of Metro. Dallas, Inc. v.

Ward, 401 S.W.3d 440, 445 (Tex. App.—Dallas 2013, pet. denied).

       The Hardmans counter that the trial court did not abuse its discretion by awarding

Watson no attorneys’ fees because Watson’s fee evidence was impeached and did not meet the

standards usually applicable to interested witness testimony. But because the trial court denied

Watson’s dismissal motion, Watson was not entitled to an award of fees. Thus, the trial court

had no reason to consider Watson’s fee evidence, and the reporter’s record of the hearing of

Watson’s motion shows that the court did not do so.

       Finally, the Hardmans argue that we should allow the trial court to consider their

alternative motion for leave to conduct discovery as permitted by § 27.006. Specifically, the

Hardmans’ response to Watson’s dismissal motion contained a cross-motion for permission to

conduct discovery about Watson’s alleged defamatory statements and his request for attorneys’

fees. The trial court did not reach this cross-motion since it denied Watson’s motion.

       Our Chapter 27 opinions cited by Watson are distinguishable because they contain no

indication that the claimants requested an opportunity to conduct discovery either in the trial

court or on appeal. See Backes, 2015 WL 1138258, at *5; Better Bus. Bureau, 401 S.W.3d at

442–43 & n.1.

       Because the Hardmans preserved a request to conduct discovery as permitted by

§ 27.006(b) and the trial court did not rule on that request, we conclude that the proper course is

to remand so that the trial court can consider that request.

                                         IV. CONCLUSION

       We reverse the trial court’s order denying Watson’s dismissal motion with respect to the

Hardmans’ defamation claims.        We render judgment dismissing the Hardmans’ defamation




                                                –14–
claims to the extent they are based on Watson’s Rule 202 petition. We remand the case for

further proceedings consistent with this opinion.




                                                    /Bill Whitehill/
                                                    BILL WHITEHILL
                                                    JUSTICE
151355F.P05




                                              –15–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DARRELL WATSON, Appellant                           On Appeal from the County Court At Law
                                                    No. 1, Kaufman County, Texas
No. 05-15-01355-CV         V.                       Trial Court Cause No. 93392-CC.
                                                    Opinion delivered by Justice Whitehill.
MELODY HARDMAN AND DREW                             Justices Lang and Evans participating.
HARDMAN, Appellees

        In accordance with this Court’s opinion of this date, we REVERSE the trial court’s order
denying appellant Darrell Watson’s motion to dismiss. We RENDER judgment dismissing
appellees Melody Hardman’s and Drew Hardman’s defamation claims to the extent they are
based on appellant Darrell Watson’s Rule 202 petition. We REMAND this cause to the trial
court for further proceedings consistent with the opinion.

       It is ORDERED that appellant Darrell Watson recover his costs of this appeal from
appellees Melody Hardman and Drew Hardman.


Judgment entered July 6, 2016.




                                             –16–